                  Case 1:19-cv-00988-JHR-SCY Document 11 Filed 12/27/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            District of NewDistrict
                                             __________     Mexicoof __________


        New Mexico Cattle Growers' Association                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-988-JHR-SCY
United States Environmental Protection Agency, et al           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants U.S. Environmental Protection Agency, et al.                                                      .


Date:          12/27/2019                                                                  /s/ Erica Zilioli
                                                                                         Attorney’s signature


                                                                                  Erica Zilioli, DC Bar No. 488073
                                                                                     Printed name and bar number
                                                                                    U.S. Department of Justice
                                                                                  Environmental Defense Section
                                                                                          P.O. Box 7611
                                                                                     Washington, DC 20044
                                                                                               Address

                                                                                       erica.zilioli@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 514-6390
                                                                                          Telephone number

                                                                                          (202) 514-8865
                                                                                             FAX number
